DISMISS and Opinion Filed July 27, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-15-00349-CV

     DAVID AND WENDY MEISENBACH LIMITED PARTNERSHIP,
                           Appellants
                              V.
    SAMEER P. SETHI, SETHI OPERATING COMPANY, AND SETHI
       PETROLEUM, LIMITED LIABILITY COMPANY, Appellees

                On Appeal from the 429th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 429-01149-2014

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Garcia
      We reinstate this appeal. In June 2015, we abated this case due to the May 14,

2015 order of the United States District Court for the Eastern District of Texas,

appointing a receiver in a case involving appellees. Under that order, further action

in this appeal was stayed. In March of 2019, we requested a status update. Counsel

for appellees informed the Court of a new address but did not update the Court on

the status of the receivership or the appeal.

      We subsequently conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system which shows the receivership
associated with this appeal was terminated on August 9, 2017. We then notified the

parties by letter dated May 7, 2021, requesting they inform the Court of the status of

this appeal. We cautioned that the failure to respond would result in the appeal being

dismissed for want of prosecution. See id. 42.3(b),(c). To date, no party has

responded.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b), (c); Tex. Ranger Oil Co. v. Alamo Fluids, Inc., 2021 WL

1731795, at *1 (Tex. App.—Dallas May 3, 2021, no pet.) (mem. op.).




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE


150349F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DAVID AND WENDY                              On Appeal from the 429th Judicial
MEISENBACH LIMITED                           District Court, Collin County, Texas
PARTNERSHIP, Appellants                      Trial Court Cause No. 429-01149-
                                             2014.
No. 05-15-00349-CV          V.               Opinion delivered by Justice Garcia.
                                             Justices Myers and Partida-Kipness
SAMEER P. SETHI, SETHI                       participating.
OPERATING COMPANY, AND
SETHI PETROLEUM, LIMITED
LIABILITY COMPANY, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered July 27, 2021




                                       –3–